Citation Nr: 0705395	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
Osgood-Schlattler's disease of the right knee.

2.  Entitlement to a rating higher than 10 percent for 
Osgood-Schlattler's disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision by an RO.

The veteran has since relocated to Massachusetts, so the 
local RO in Boston assumed jurisdiction over her appeal.  She 
had a hearing there in July 2006.  That office forwarded her 
case to the Board.


FINDING OF FACT

The veteran has slight recurrent subluxation or lateral 
instability in her knees.  She also has limitation of motion 
- but, at worst, the flexion in her knees is limited to 90 
degrees and extension to 10 degrees - following repetitive 
motion testing, as well as with consideration of the effects 
of pain on her range of motion.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent, including on the basis of recurrent subluxation or 
lateral instability, for Osgood-Schlattler's disease of the 
right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2006).

2.  The criteria also are not met for a rating higher than 10 
percent, including on the basis of recurrent subluxation or 
lateral instability, for Osgood-Schlattler's disease of the 
left knee.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5257.

3.  The criteria are met, however, for the assignment of a 
separate 10 percent rating for the right knee disability as a 
result of limitation of motion (specifically extension), 
apart from the rating for the recurrent subluxation or 
lateral instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5260 and 5261 (2006).

4.  The criteria also are met for the assignment of a 
separate 10 percent rating for the left knee disability as a 
result of limitation of motion (specifically extension), 
apart from the rating for the recurrent subluxation or 
lateral instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5260 and 5261.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims for higher disability ratings.  This is evident from 
letters sent to her in January 2002, December 2005 and 
November 2006.  The November 2006 letter, in particular, 
explicitly told her to submit relevant evidence in her 
possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in January 
2002, prior to the initial rating decision at issue in June 
2002.  And even assuming for the sake of argument that 
initial VCAA notice was not fully compliant, this since has 
been cured by the additional notices more recently provided 
in December 2005 and November 2006 - inasmuch as her claims 
were readjudicated in the May 2003 statement of the case 
(SOC) and September 2006 supplemental SOC (SSOC) based on the 
additional evidence received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this Dingess notice in the 
November 2006 letter mentioned.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal.  
Additionally, the veteran has been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of her knee disabilities - which is the dispositive 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to her claims that has yet to be obtained.  
Her appeal is ready to be considered on the merits.

Factual Background

On VA examination of the joints in April 2002, the veteran 
reported that she had injured her knees several times in the 
military while participating in various physical activities.  
She complained of pain with motion, which included walking, 
running, and biking.  Physical examination showed full active 
and passive range of motion, bilaterally, with pain in both 
knees at the lateral joint line on deep knee bend and on 
passive range of motion studies.  There was coarse painful 
crepitus of the left knee with both active and passive 
testing.  The examiner noted that he had reviewed an X-ray of 
the veteran's knees, from December 1999, which showed 
unexplained soft tissue calcification overlying the proximal 
medial right knee with minimal degenerative change of the 
left knee lateral compartment.  


The diagnoses were degenerative joint disease (i.e., 
osteoarthritis) of the left knee with painful motion and 
myositis ossificans of the right knee at the medial aspect 
with painful motion.  The examiner concluded that Osgood-
Schlatter was an incidental finding on previous examinations 
and had no bearing on the present examination.

The veteran underwent orthopedic VA examination again in May 
2003.  It was noted with respect to her pertinent medical 
history that prior to entering the military she had sustained 
an injury to her left knee requiring surgery.  Thereafter, 
upon entering the military she injured her right knee which 
lead to a cast and eventually to arthroscopic surgery.  Her 
present complaint was of constant pain, which she said was 
worse in cold and damp weather.  On physical examination the 
examiner commented that both knees appeared normal and there 
was no laxity noted.  Range of motion testing revealed 
extension to 0 degrees bilaterally and flexion to 90 degrees 
bilaterally.  The examiner explained that the veteran had 
previously been diagnosed with Osgood-Schlatter's disease.  
He did not believe this disease caused the osteoarthritis of 
the knee joint, further commenting that previous X-rays had 
revealed osteoarthritis of the left knee and myositis 
ossificans of the right knee.  He explained that myositis 
ossificans of the right knee was not an osteoarthritic 
condition and osteoarthritis of the left knee developed due 
to an injury pre-military.  He diagnosed post-traumatic 
osteoarthritis of the left knee, secondary to a 
pre-military injury, and chronic right knee strain.  

In March 2006, the veteran underwent further evaluation by a 
VA physician to ascertain the severity of her condition.  She 
complained of pain and stiffness in her knees, depending on 
the weather.  She also reported episodes of swelling, 
mentioning that it most recently had occurred in her left 
knee and was so severe that it looked as if her thigh and 
calf was a single cyndrical object.  She felt her left knee 
was worse than her right knee and noted that two to three 
times per week her left knee cap "twitched."  She reported 
the use of ibuprofen daily for pain relief.  She denied use 
of a brace or a cane.  On examination, her gait was 
symmetric.  In bilateral stance, her knees demonstrated 10 
degrees of valgus.  On examination of her right knee, the 
arthroscopic portals were well-healed and nontender.  
No effusion was present in the right knee.  The knee 
hyperextended by 3 degrees with further flexion to 130 
degrees.  Unloaded in neutral extension was approximately 10 
degrees of valgus.  The knee was stable to all tests 
throughout the range of motion.  In maximum extension the 
kneecap was subluxable both medially and laterally to 
approximately one-third of its transverse dimension.  In 
regards to the left knee, an oblique lateral scar was noted 
to be well-healed and nontender.  
No effusion was present.  The left knee extended to neutral 
with further flexion to 130 degrees.  In neutral extension it 
was approximately 10 degrees of valgus.  In maximum extension 
it was stable to varus stress but in 30 degrees of flexion it 
had a jog of lateral laxity to varus stress.  Otherwise, it 
was stable to all tests throughout the range of motion.  The 
diagnosis was bilateral Osgood-Schlattler's disease.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).



When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of 
her pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when her symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

In this case, the RO has evaluated the veteran's bilateral 
knee disability at the 
10-percent level (assigning separate ratings for each knee) 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, for slight recurrent subluxation or lateral 
instability.  A higher 20 percent rating under this code 
requires moderate consequent disability, and an even higher 
30 percent rating requires severe resulting disability.

There has been no consideration, however, of rating the 
veteran's disability on the basis of the extent she also has 
limitation of motion, including as a result of the 
osteoarthritis in her left knee in particular (which is 
governed by Codes 5003 and 5010) with, in turn, reference to 
Codes 5260 (for flexion) and 5261 (for extension).

The Court has held that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case", Butts v. Brown, 5 Vet. App. 532, 538 
(1993), and that one diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must, however, be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. at 629. 



Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis (osteoarthritis) under DC 5003.  
And according to Code 5003, degenerative arthritis, in turn, 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved - which, in this 
particular case, concerns those in the knee - as mentioned 
DC 5260 (for flexion) and 5261 (for extension).

DC 5003 further states that, when, however, limitation of 
motion at the joint(s) involved is noncompensable, a 10 
percent rating is warranted nonetheless for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under this diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only X-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above 
is present, but with occasional incapacitating exacerbations.

Under DC 5260, a noncompensable (i.e., 0 percent) rating is 
assigned when flexion is limited to 60 degrees.  A 10 percent 
rating requires flexion limited to 45 degrees, a 20 percent 
rating requires flexion limited to 30 degrees, and a 30 
percent rating is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides that a 10 percent rating requires extension 
limited to 10 degrees, a 20 percent rating requires extension 
limited to 15 degrees, a 30 percent rating requires extension 
limited to 20 degrees, a 40 percent rating is assigned for 
extension limited to 30 degrees, and a maximum 50 percent 
rating is assigned when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.



In VAOGPREC 9-04 (September 17, 2004), VA's Office of General 
Counsel determined that flexion (a retrograde motion) in 
bending the leg and extension (a forward motion) in 
straightening the leg, while involving limitation of motion 
along the same plane, nonetheless serve different functional 
roles such that they are not duplicative or overlapping, and 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension 
(DC 5261) without violation of the rule against pyramiding 
(at 38 C.F.R. § 4.14), regardless of whether the limited 
motions are from the same or different causes.

The Office of General Counsel also has held a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a zero-percent 
rating.  VAOPGPREC 9-98 (August 14, 1998).  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001).

Analysis

Based on the results of her VA compensation examinations, 
there is some apparent lingering discrepancy as to whether 
the Osgood-Schlattler's disease affecting the veteran's knees 
is a mere incidental finding or, instead, related to her 
military service.  In any event, the fact remains that she 
has established her entitlement to service connection for 
this specific disease, and it has not been severed - and, 
indeed, since it has been in effect for at least 10 years, 
cannot now be revoked in the absence of an exception.  See 
38 C.F.R. §§  3.105(d), 3.957.

Regardless, though, of the specific characterization of the 
veteran's bilateral knee disability, more important are the 
bases on which it is (and has been) rated.

The results of the several VA examinations show the veteran 
has no more than slight recurrent subluxation or lateral 
instability.  This is evident in that the evaluating 
physicians were only able to detect this with rather 
significant manipulation of her knees - anything less 
generally did not provoke it.  Her current 10 percent ratings 
(for each knee) compensate her for the consequent functional 
impairment.

The veteran also has limitation of motion in her knees, but 
her range of motion on flexion still far exceeds even that 
required for the minimum compensable rating under DC 5260.  
At worst, she has flexion in her knees(both) limited to 
90 degrees - following repetitive motion testing, as well as 
consideration of the effects of pain on her range of motion.  
To give this some perspective, normal range of motion in the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  And to receive 
even the very minimum 0 percent rating under DC 5260, flexion 
must be to no more than 60 degrees.  So at 90 degrees, even 
worst case scenario, and even considering her associated 
pain, she does not have sufficient limitation of flexion to 
receive the lowest possible rating of 0 percent under this 
code.  That said, her limitation of extension is marginally 
more supportive of her claims; since it terminates at 
10 degrees, in each knee, she is entitled to separate 10 
percent ratings under DC 5261 because there also is X-ray 
evidence of osteoarthritis - at least in her left knee in 
particular, and since there are objective clinical 
indications of painful motion in both knees - not just her 
left knee.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGPREC 9-98 (August 14, 1998); and 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

To receive the next higher rating of 20 percent under DC 
5261, however, the record would have to show extension 
limited to at least 15 degrees, and there is no objective 
clinical indication of this.  See 38 C.F.R. § 4.71, DC 5261.

The Board has also considered whether any other diagnostic 
codes may afford the veteran a higher rating for her 
bilateral knee disability.  But there are no objective 
clinical indications, for example, of ankylosis (DC 5256).  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move her knee joint, by definition, it is not immobile.  
There also are no objective clinical indications of 
dislocation or removal of semilunar cartilage (DCs 5258 and 
5259), tibia and fibula impairment (DC 5262), or 
genu recurvatum (DC 5263).  So none of these codes apply to 
the specific facts of this particular case.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Here, though, there is no indication the veteran's bilateral 
knee disability has caused marked interference with her 
employment, meaning above and beyond that contemplated by her 
current schedular ratings - keeping in mind she is receiving 
separate 10 percent additional ratings (for each knee) in 
this decision.  Her regular schedular ratings are generally 
considered adequate to compensate her for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  Additionally her bilateral knee disability 
has not been shown to necessitate frequent periods of 
hospitalization or to have otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

The claim for a rating higher than 10 percent for Osgood-
Schlattler's disease of the right knee, including on the 
basis of recurrent subluxation or lateral instability, 
is denied.

The claim for a rating higher than 10 percent for Osgood-
Schlattler's disease of the left knee, including on the basis 
of recurrent subluxation or lateral instability, is denied.

A separate 10 percent rating, however, is granted for 
limitation of motion (extension) of the right knee - apart 
from the recurrent subluxation and lateral instability, 
subject to the laws and regulations governing the payment of 
VA compensation.

A separate 10 percent rating also is granted for limitation 
of motion (extension) of the left knee - apart from the 
recurrent subluxation and lateral instability, subject to the 
laws and regulations governing the payment of VA 
compensation.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


